The delayed application for leave to appeal is considered and, it appearing to this Court that the case of Pittman v Taylor Board of Education (Docket No. 54584) and Thomas v State Highway Department (Docket No. 55185) are presently pending on appeal before this Court and that the decision in those cases may be decisive of the issue raised in the present application for leave to appeal, it is ordered that the present application be held in abeyance pending decision in Pittman v Taylor Board of Education and Thomas r State Highway Department.
Reported below: 63 Mich App 461.
Coleman and Ryan, JJ., would deny leave to appeal.